EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Machetta on 9 August 2022.

The application has been amended as follows: 
Claim 8:
“The method of claim 1, wherein the mix drum is a mix drum with an agitator.”

Claim 12, line 1:
“The method of claim 1, further comprising

Claim 25, lines 1-2:
“The method of claim 1, further comprising routing the liquid portion fromdrum to a separation column and using the separation…”


Reasons for Allowance
Claims 1-6, 8, 12-18, 20-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant incorporated the allowable subject matter of claim 11 (now canceled) into independent claim 1. Following is a restatement discussing allowability.
Regarding claim 1, Canelon does not disclose or suggest extracting (or removing) the solid additive material at a rate to maintain a solid-liquid interface level in the solid separation drum, nor does there appear to be any suggestion of motivation in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment.
Regarding claim 16, Canelon discloses a step for washing the solids obtained from separation with a solvent (see [0060]), but does not disclose a step of mixing the first liquid portion with a second solvent to form a second mixture and separating the second mixture into a second solid portion and a second liquid portion. Nor does there appear to be any teaching or suggestion in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment entailing further treatment of the liquid portion as outlined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772